Citation Nr: 0315792	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of right eye esotropia and amblyopia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1976 
to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of 1999 rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in San 
Diego, California that denied the appellant's application to 
reopen his previously denied claims of service connection for 
a right eye disability and for a low back disability.  In 
April 2000, the appellant filed a Notice of Disagreement 
(NOD), and a Statement of the Case (SOC) was issued on 
November 4, 2000.  Because the appellant addressed the claims 
to reopen at a RO hearing that was conducted on November 29, 
2000, and because there is a transcript of the testimony, the 
hearing transcript represents a timely filed substantive 
appeal.  See 38 C.F.R. § 20.202 (2002); see also Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  

In January 2002, the appellant submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals.  At that time, he indicated 
that he wanted a personal hearing before a member of the 
Board in Washington, D.C.  A letter from the Board to the 
appellant, dated in March 2002, shows that at that time, the 
Board had scheduled the appellant for a personal hearing in 
April 2002.  A notation on the letter reflects that the 
appellant failed to show.  The Board will therefore proceed 
with the appeal.  38 C.F.R. § 20.702(d) (2002).  


FINDINGS OF FACT


1.  By a November 1992 rating action, the RO denied the 
appellant's claims of entitlement to service connection for 
postoperative residuals of right eye esotropia and amblyopia, 
and for a back disability.  The appellant was provided notice 
of the decision and of his appellate rights.  He did not file 
a Notice of Disagreement.  

2.  Evidence added to the record since the November 1992 
rating decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative; it bears directly 
and substantially upon the specific matters under 
consideration, and by itself or in conjunction with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of these 
previously denied claims.


CONCLUSIONS OF LAW


1.  The November 1992 rating decision, which denied the 
appellant's claims of entitlement to service connection for 
postoperative residuals of right eye esotropia and amblyopia, 
and entitlement to service connection for a back disability, 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the unappealed November 1992 
rating decision is new and material; the claims for service 
connection for postoperative residuals of right eye esotropia 
and amblyopia, and for service connection for a low back 
disability, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001).)

The appellant's original claims for entitlement to service 
connection for postoperative residuals of right eye esotropia 
and amblyopia, and entitlement to service connection for a 
back disability, were denied by the RO in a November 1992 
rating action.  At that time, the RO noted that while the 
appellant was in the military, he underwent surgery for 
intermittent esotropia and right eye amblyopia.  However, the 
RO concluded that there was no evidence of record showing 
that the appellant's right eye disability was incurred in or 
aggravated by service.  The RO also concluded that there was 
no evidence of a current back disability.  The appellant was 
provided notice of the decision and of his appellate rights.  
He did not file a NOD with respect to either claim.  
Therefore, the November 1992 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2002).

The evidence of record prior to the November 1992 rating 
decision consisted of the appellant's service medical 
records.  In regard to the appellant's claimed right eye 
disability, the appellant's service medical records show that 
in March 1976, it was noted that according to the appellant, 
when he was approximately 10 years old, he was told that his 
right eye turned out and that glasses could help.  The 
records also reflect that in March 1979, the appellant was 
treated after complaining of an eye problem for the previous 
two years.  At that time, he stated that his right eye was 
"being pulled" or deviated outward.  He indicated that he 
wore glasses.  The assessment was "right eye strain 
muscle."  According to the records, in June 1979, the 
appellant was hospitalized and underwent a right lateral 
rectus recession.  At that time, he was diagnosed with the 
following:  (1) intermittent exotropia, and (2) right eye 
amblyopia.  The appellant's separation examination, dated in 
March 1988, shows that at that time, the appellant indicated 
that he wore glasses.  The appellant's eyes were clinically 
evaluated as "normal."  

In regard to the appellant's claimed low back disability, the 
appellant's service medical records show that in November 
1978, the appellant was treated after complaining of pain in 
his lumbar region.  At that time, he stated that he had 
recently fallen on his back.  The diagnosis was back strain.  
The records also reflect that in June 1979, the appellant was 
treated after complaining of intermittent back pain for 
several months.  The assessment was of low back pain 
secondary to poor posture.  According to the records, in 
August 1987, the appellant was treated after complaining of 
mid-back pain for the previous week.  At that time, the 
appellant noted that he had been having pain "off and on" 
for the last year and a half.  He reported that approximately 
eight days earlier, he fell and hurt his back.  The 
assessment was possible thoracic muscle strain/pull.  The 
records further show that in September 1987, the appellant 
underwent follow-up treatment and was diagnosed with a 
resolving thoracic muscle strain.  The appellant's separation 
examination, dated in March 1988, shows that the appellant's 
spine and other musculoskeletal system were clinically 
evaluated as normal.  

Evidence received by the RO subsequent to the November 1992 
rating action consists of private medical records from the 
Children's Associated Medical Group, dated from March to June 
1999, private medical records from Drs. L.J.L. and E.L., 
dated from April 1994 to July 1999, and hearing testimony.  

In July 1999, the RO received private medical records from 
the Children's Associated Medical Group, dated from March to 
June 1999, and private medical records from Drs. L.J.L. and 
E.L., dated from April 1994 to July 1999.  The records from 
the Children's Associated Medical Group include a private 
medical statement from C.A.S., M.D., dated on March 18, 1999.  
In the statement, Dr. S. reported that the appellant had 
complaints of horizontal, binocular diplopia and headache 
associated with a large angle right exotropia.  According to 
Dr. S., the appellant had strabismus surgery in 1979.  Dr. S. 
indicated that at present, the appellant's visual acuity was 
20/40 in his right eye and 20/20 in his left eye.  Internal 
ocular structures were unremarkable except for conjunctival 
scars consistent with pervious strabismus surgery.  Dr. S. 
noted that the appellant would benefit from strabismus 
surgery.  According to the records from the Children's 
Associated Medical Group, on March 29, 1999, the appellant 
underwent a right recess-resect procedure.  The appellant's 
preoperative and postoperative diagnosis was right 
"exodeviation in someone who [had] had previous strabismus 
surgery."  

The private medical records from Drs. L.J.L. and E.L. show 
that in April 1994, the appellant was examined for complaints 
of low back pain.  At that time, Dr. L.L. stated that the 
appellant's job entailed various maintenance duties and that 
beginning in November 1992, also entailed lifting heavy 
baskets of material weighing approximately 90 pounds.  Dr. 
L.L. indicated that according to the appellant, over the 
months, he had noticed the insidious development of pain in 
his lower back, which, by March 1993, had become quite 
disruptive.  Initially, the appellant was seen by company 
doctors and was started on various medications and exercises 
including physical therapy.  The appellant reported that when 
the medications and exercises did not help, he sought 
treatment from a chiropractor and found that adjustments 
would give him some relief, but never complete resolution.  
According to the appellant, although he took three months off 
from work, he still did not experience significant relief.  
He noted that he returned to work and continued to work with 
pain in his lower back, and that the pain had recently spread 
down into both buttocks, somewhat more to the left.  Upon 
physical examination, the appellant's back showed no overt 
deformity, although the appellant stood slightly flexed to 
the waist and tended to resist full extension.  The appellant 
was tender to palpation over the spinous processes from L4 to 
S1, as well as over both sacroiliac joints.  Forward flexion 
was limited to approximately 25 to 30 degrees by pain in the 
lower back.  Neurologic examination showed that the appellant 
could heel and toe walk well and showed no overt motor or 
sensory deficit.  X-rays were entirely within normal limits 
and a magnetic resonance imaging (MRI) scan performed on 
April 22, 1993, was also normal.  The diagnosis was low back 
pain with probable herniated nucleus pulposus, left L5-S1.  
The records also reflect that in May 1994, Dr. L.L. noted 
that the appellant's most recent MRI scan showed what was 
possibly a small synovial cyst at the T-12/L-1 level, but 
that as far as the lower back and areas where the appellant 
was symptomatic, it was virtually within normal limits.  
There was some slight bulging of the L-4/5 disc, but within a 
physiologic range and without thecal compression.  

The private medical records from Drs. L.J.L. and E.L. show 
that in June 1994, the appellant underwent an examination 
which was conducted by Dr. E.L.  At that time, the appellant 
stated that he had problems with his low back.  Dr. E.L. 
noted that the appellant was apparently diagnosed with a 
herniated disk at L5-S1 by Dr. L.L.  Dr. E.L. reported that 
the appellant had had two MRIs and was about to undergo a 
myelogram.  According to Dr. E.L., both of the appellant's 
legs were affected with numbness and his knees tended to want 
to give out.  The appellant related his back pain to a job 
injury because he was lifting heavy baskets of lenses that 
weighed approximately 90 pounds.  According to the appellant, 
he currently worked at a desk job.  He stated that he took 
medication for his back pain.  The appellant also stated that 
he had a lazy right eye and that it was operated on in 1979, 
but that it was not any better.  According to the appellant, 
he wore glasses for distance.  Upon physical examination of 
the appellant's eyes, the appellant's pupils were round, 
equal, and reactive to light.  There was a mild esotropia of 
the right eye laterally.  Upon physical examination of the 
appellant's back, there was no deformity or tenderness.  The 
pertinent diagnoses were:  (1) myopia, rule out cataracts, 
(2) right eye esotropia, (3) status-post right strabismus 
surgery, and (4) lumbar spine herniated disk, by history, 
with radiculopathy at the L5-S1 level.  According to the 
records, in a follow-up examination, dated in July 1994, it 
was noted that the appellant's myelogram was within normal 
limits.  There was possibly some bulging of the L4-5 disk on 
the computed axial tomography (CAT) scan, but that that did 
not impinge the "theca."  The physical examination still 
showed an absent left ankle jerk.  Subjectively, the 
appellant was still symptomatic with prolonged sitting.

In November 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that although he injured his 
back in a work-related injury following his separation from 
the military, he noted that he originally injured his back 
during service.  (Transcript (T.) at page (pg.) 4).  The 
appellant further indicated that while he was in the 
military, he underwent surgery for a lazy right eye.  (T. at 
pg. 5).  He noted that following the surgery, he continued to 
suffer from double vision and headaches due to his right eye 
disorder.  (Id.).  According to the appellant, after his 
discharge, he underwent a second right eye surgery, but that 
he continued to have vision problems in his right eye.  (T. 
at pages (pgs.) 5 & 7).  

The Board has reviewed the evidence since the November 1992 
rating decision and has determined that the private medical 
records from the Children's Associated Medical Group, dated 
from March to June 1999, and the private medical records from 
Drs. L.J.L. and E.L., dated from April 1994 to July 1999, are 
"new and material."  38 C.F.R. § 3.156.  The aforementioned 
private medical records are "new" in that they are 
pertinent to his claims and they were not of record at the 
time of the RO's denial in November 1992.  Moreover, the 
private medical records are "material" because they tend to 
support the claims in a manner not previously shown.  
Specifically, in the private medical statement from Dr. 
C.A.S., dated in March 1999, Dr. S. recognized the 
appellant's in-service strabismus surgery and noted that at 
present, the appellant continued to suffer from right 
exotropia.  In addition, the records from the Children's 
Associated Medical Group reflect that the appellant 
subsequently underwent a right recess-resect procedure and 
that his diagnosis at the time of his surgery was right 
"exodeviation in someone who [had] had previous strabismus 
surgery."  Furthermore, in the private medical records from 
Drs. L.J.L. and E.L., it was noted that in a June 1994 
examination, the appellant was diagnosed with right eye 
esotropia and status-post right strabismus surgery.  Such 
records tend to show continued problems like the problem 
noted and treated in service, something that was not evident 
in November 1992.

In regard to the appellant's claimed low back disability, the 
newly received evidence shows that the veteran likely has a 
current disability, something that was not clearly 
demonstrated in November 1992.  Although in May 1994, Dr. 
L.L. noted that the appellant's recent MRI scan of the lower 
back was virtually within normal limits, he did note that 
there was some slight bulging of the L-4/5 disc.  Moreover, 
the records also show that in July 1994, although it was 
noted that the appellant's recent myelogram was within normal 
limits, it was also noted that there was possibly some 
bulging of the L4-5 disk on the CAT scan.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the private medical records from the Children's Associated 
Medical Group, dated from March to June 1999, and the private 
medical records from Drs. L.J.L. and E.L., dated from April 
1994 to July 1999, are "new and material."  The 
aforementioned private medical records, which include 
evidence related to the question of whether the appellant's 
current right eye disability was incurred in or aggravated by 
service, and also includes evidence showing that the 
appellant currently suffers from a low back disability, 
diagnosed as slight bulging of the L-4/5 disc, tend to 
support the appellant's claims ways not previously shown.  
Accordingly, the appellant's claims for entitlement to 
service connection are reopened.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was enacted during the 
pendency of the appellant's appeal.  The Act imposed certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
The Act also eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arose.  In this 
regard, it should be pointed out that the question of whether 
new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  In the appellant's 
case, the Board has granted the appellant's applications to 
reopen.  Consequently, because further development will be 
undertaken on the underlying claims of service connection, 
the appellant is not prejudiced by the instant decision.




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for postoperative 
residuals of right eye esotropia and amblyopia; to this 
extent, the appeal is granted.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability; to this extent, the appeal is granted.


REMAND

In view of the Board's decision above, the appellant's claims 
for service connection for the postoperative residuals of 
right eye esotropia and amblyopia, and for service connection 
for a low back disability, must be adjudicated on a de novo 
basis without regard to the finality of the prior decision.  

As previously stated, the VCAA was enacted during the 
pendency of the appellant's appeal.  Under this law, VA has a 
duty to notify the claimant of any information or evidence 
needed to substantiate and complete a claim, and to notify 
the claimant of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

Since February 22, 2002, the Board has been conducting 
evidentiary development of many appealed cases on its own in 
lieu of remanding cases to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  In January 2003, a letter was sent by 
the Board to the appellant and his representative, notifying 
them of the enactment of the VCAA.  Pursuant to 38 C.F.R. 
§ 19(a)(2)(ii), this letter informed the appellant that he 
had  30 days from the date of the letter to respond.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  Thus, in 
light of the holding in DAV, the Board must remand the 
appellant's case to the RO in order to provide the appellant 
notice consistent with 38 U.S.C.A. § 5103(a) and (b).  

The Board is also of the opinion that in light of the 
aforementioned private medical records showing evidence of 
current right eye esotropia, and evidence of a possible 
current low back disability, VA examinations, as specified in 
greater detail below, should be performed.  The Board notes 
that the statutory duty to assist the appellant in the 
development of evidence pertinent to his claims includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b).

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the appellant an appropriate 
response period, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded the following examinations:

(A)  an examination conducted by an 
ophthalmologist to determine the current 
nature of any right eye impairment.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to note that 
according to the veteran's service 
medical records, in March 1976, it was 
reported that when the veteran was 
approximately 10 years old, he was told 
that his right eye turned out.  The 
records also show that in June 1979, the 
veteran underwent a right lateral rectus 
resection and at that time, he was 
diagnosed with the following: 
(1) intermittent exotropia, and (2) right 
eye amblyopia.  The examiner is further 
requested to review the private medical 
records from the Children's Associated 
Medical Group, from March to June 1999, 
which include a private medical letter 
from Dr. C.A.S., dated in March 1999, and 
which show that in March 1999, the 
veteran underwent a right recess-resect 
procedure and was diagnosed with right 
"exodeviation in someone who [had] had 
previous strabismus surgery."  Based on 
the veteran's history and current 
examination findings, the examiner is 
requested to enter the appropriate 
diagnoses.  If the veteran is diagnosed 
with either right eye esotropia or 
amblyopia, or both, the examiner is 
requested to state whether in the 
veteran's case, would the veteran's right 
eye esotropia and/or amblyopia be 
considered a congenital or developmental 
defect.  If the examiner determines that 
the veteran's right eye esotropia and/or 
amblyopia would be considered a 
congenital or developmental defect, the 
examiner should address whether the 
veteran's right eye esotropia and/or 
amblyopia underwent any worsening during 
his period of active service.  If the 
examiner determines that a worsening 
occurred during service, he or she should 
indicate whether it is absolutely clear 
that such worsening was due to the 
natural progression of the condition(s).  
In the alternative, if the examiner 
concludes that the veteran's right eye 
esotropia and/or amblyopia are/is not a 
congenital or developmental defect, then 
the examiner is requested to provide an 
opinion on the medical probabilities that 
any currently diagnosed esotropia and/or 
amblyopia are/is related to the veteran's 
period of active military service, 
specifically his in-service surgery for 
intermittent exotropia and right eye 
amblyopia.  If no current disability is 
found, or no link to military service is 
found, such findings and conclusion 
should be affirmatively stated and 
explained.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

(B) an orthopedic examination to 
determine the nature and etiology of any 
low back disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
veteran's service medical records that 
show that in November 1978, the veteran 
was diagnosed with a back strain.  The 
records also reflect that in June 1979, 
the veteran was diagnosed with low back 
pain secondary to poor posture.  In 
addition, the records show that in August 
1987, the veteran was diagnosed with 
possible thoracic muscle strain/pull, and 
in a follow-up examination, dated in 
September 1987, the veteran was diagnosed 
with thoracic muscle strain, resolving.  
The examiner is further requested to 
review the private medical records from 
Drs. L.J.L. and E.L., from April 1994 to 
July 1999, which reflect that in April 
1994, the veteran was treated after 
complaining of back pain related to work 
injury.  The records also show that in 
May 1994, it was noted that a recent MRI 
scan showed slight bulging of the L-4/5 
disc.  All necessary special studies or 
tests are to be accomplished, to 
specifically include x-rays.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner should render an opinion as to 
the medical probabilities that any 
diagnosed low back disability is related 
to the veteran's period of active 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should also 
ensure that the VA examination reports 
address all questions asked.  If they do 
not, they must be returned to the 
examiner(s) for corrective action.  

5.  Then, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


